                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        WHITTY SOMVICHIAN (194463)
                    3   (wsomvichian@cooley.com)
                        KYLE C. WONG (224021)
                    4   (kwong@cooley.com)
                        LAUREN J. POMEROY (291604)
                    5   (lpomeroy@cooley.com)
                        ELLIE BARCZAK (329180)
                    6   (ebarczak@cooley.com)
                        101 California Street, 5th Floor
                    7   San Francisco, CA 94111-5800
                        Telephone:     +1 415 693 2000
                    8   Facsimile:     +1 415 693 2222
                    9   Attorneys for Defendant
                        Plaid Inc.
                   10

                   11                               UNITED STATES DISTRICT COURT

                   12                             NORTHERN DISTRICT OF CALIFORNIA

                   13                                      OAKLAND DIVISION

                   14

                   15                                                Case No. 4:20-cv-03056-DMR

                   16   IN RE PLAID INC. PRIVACY LITIGATION          SUPPLEMENTAL REQUEST FOR JUDICIAL
                                                                     NOTICE IN SUPPORT OF PLAID INC.’S
                   17                                                REPLY IN SUPPORT OF MOTION TO
                        _____________________________________        DISMISS PLAINTIFFS’ CONSOLIDATED
                   18                                                AMENDED COMPLAINT
                        THIS DOCUMENT RELATES TO:
                   19                                                Date:        TBA
                                                                     Time:        1:00 p.m.
                   20                             ALL ACTIONS        Dept:        Courtroom 4 – 3rd Floor
                                                                     Judge:       Donna M. Ryu
                   21
                                                                     Trial Date: None Set
                   22                                                Date Action Filed: May 4, 2020

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                              RJN ISO REPLY ISO MOT. TO DISMISS PLS’
 SAN FRANCISCO                                                                    CONSOLIDATED AMENDED COMPLAINT
                                                                                                 4:20-CV-3056-DMR
                    1   I.        DOCUMENTS SUBJECT TO THIS REQUEST
                    2             Plaid Inc. (“Plaid”) requests the Court take judicial notice of the following documents:

                    3             1.     Exhibit A: Plaid’s Privacy Policy as of March 26, 2015, effective November 11,

                    4   2013, available at https://web.archive.org/web/20150326011404/https://www.plaid.com/legal/

                    5             2.     Exhibit B: Plaid’s Privacy Policy as of October 10, 2014, effective November 11,

                    6   2013, available at https://web.archive.org/web/20141010160817/www.plaid.com/legal/

                    7             3.     Exhibit C: Plaid’s Privacy Policy as of March 19, 2016, effective November 11,

                    8   2013, available at https://web.archive.org/web/20160319102837/www.plaid.com/legal/

                    9             4.     Exhibit D: Plaid’s Privacy Policy as of September 19, 2015, effective November

                   10   11, 2013, available at https://web.archive.org/web/20150919214748/www.plaid.com/legal/

                   11             5.     Exhibit E: Plaid’s End User Privacy Policy as of January 1, 2019, effective June

                   12   14, 2018, available at https://web.archive.org/web/20190101181607/https://plaid.com/legal/

                   13             6.     Exhibit F: Plaid’s End User Policy as of May 30, 2019, effective May 29, 2019,

                   14   available at https://web.archive.org/web/20190530174759/https://plaid.com/legal/#end-user-

                   15   privacy-policy

                   16             7.     Exhibit G: Plaid’s End User Privacy Policy as of January 1, 2020, effective

                   17   December 30, 2019, available at

                   18   https://web.archive.org/web/20200101210746/https://plaid.com/legal/

                   19   II.       ARGUMENT

                   20             Plaid requests that the Court take judicial notice of the above materials because they are

                   21   relevant to considering the sufficiency of the claims in Plaintiff’s Consolidated Amended

                   22   Complaint (“CAC”). In connection with its Motion to Dismiss (ECF No. 78), Plaid previously

                   23   sought judicial notice of certain materials including its current Privacy Policy1, which is referenced

                   24   and quoted at length in the CAC. (ECF No. 81.) Plaintiffs oppose judicial notice of those materials

                   25   on the ground that different versions were in place when certain Plaintiffs linked their payments

                   26   apps to their financial institutions. (EFC No. 109.) Plaid believes those objections are meritless

                   27   given the heavy reliance placed on the current Plaid Link flow and current Privacy Policy in the

                   28
                        1
COOLEY LLP
                            In this motion, current means current as of December 11, 2020, the date of this filing.
ATTORNEYS AT LAW                                                                       RJN ISO REPLY ISO MOT. TO DISMISS PLS’
 SAN FRANCISCO                                                             1               CONSOLIDATED AMENDED COMPLAINT
                                                                                                          4:20-CV-3056-DMR
                    1   CAC, and maintains the Court should consider the materials submitted in its initial Request for
                    2   Judicial Notice. In the event the Court wishes to review the prior versions of the Privacy Policy,
                    3   Plaid seeks judicial notice of the documents listed herein, which show that the prior versions of
                    4   Plaid’s Privacy Policy contain the same materials terms as the current version for purposes of
                    5   assessing the consent issues raised in Plaid’s Motion to Dismiss.
                    6          Exhibits A-G are subject to judicial notice because they are publicly available documents
                    7   currently accessible through the Wayback Machine website of the Internet Archive. In general, a
                    8   court may take judicial notice of facts “not subject to reasonable dispute” that are either (1)
                    9   “generally known within the trial court’s territorial jurisdiction”; or (2) “can be accurately and
                   10   readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
                   11   201(b). Courts routinely take judicial notice of website contents because they are capable of “ready
                   12   and accurate determination.” See, e.g., Frances Kenny Family Tr. v. World Savs. Bank FSB, No.
                   13   04-cv-3724, 2005 WL 106792, at *1 n.1 (N.D. Cal. Jan. 19, 2005) (taking judicial notice of content
                   14   on plaintiffs’ website); Denius v. Dunlap, 330 F.3d 919, 926 (7th Cir. 2003) (district court abused
                   15   discretion by denying party’s request for judicial notice of information on government agency’s
                   16   website); Caldwell v. Caldwell, No. C 05-4166 PJH, 2006 WL 618511, at *4 (N.D. Cal. Mar. 13,
                   17   2006); Opperman v. Path, Inc., 205 F. Supp. 3d 1064, 1069 n.3 (N.D. Cal. 2016) (taking judicial
                   18   notice of online policies as they “were publicly available on [a] website and their existence [could
                   19   not] reasonably be questioned”); Kinderstart.com, LLC v. Google, Inc., No. C 06-2057 JF (RS),
                   20   2007 WL 831806, at *21 n.20 (N.D. Cal. Mar. 16, 2007) (taking judicial notice of “web-page
                   21   printouts”); Datel Holdings Ltd. v. Microsoft Corp., 712 F. Supp. 2d 974, 983, 985 (N.D. Cal. 2010)
                   22   (taking judicial notice of Microsoft’s software license, Terms of Use, and website printouts).
                   23          Court take judicial notice specifically of policies “available through the Wayback Machine
                   24   as facts that can be accurately and readily determined from sources whose accuracy cannot
                   25   reasonably be questioned.” E.g., Erickson v. Neb. Mach. Co., No. 15-cv-1147, 2015 WL 4089849,
                   26   at *1 n.1 (N.D. Cal. July 6, 2015) (citations omitted); see Sabatini v. Price, No. 17-cv-1597, 2018
                   27   WL 1638258, at *5 n.6 (S.D. Cal. Apr. 5, 2018), aff'd sub nom. Sabatini v. Azar, 749 F. App’x 588
                   28   (9th Cir. 2019) (taking judicial notice of website via Wayback Machine for the purpose of
COOLEY LLP
ATTORNEYS AT LAW                                                                    RJN ISO REPLY ISO MOT. TO DISMISS PLS’
 SAN FRANCISCO                                                           2              CONSOLIDATED AMENDED COMPLAINT
                                                                                                       4:20-CV-3056-DMR
                    1   identifying information that was available to plaintiff); Craigslist, Inc. v. DealerCMO, Inc., No.
                    2   16-cv-1451-VC, 2017 WL 6334142, at *3 n.3 (N.D. Cal. Apr. 11, 2017) (“it is likely . . . appropriate
                    3   to take judicial notice of the appearance of the listed websites in the past,” based on the Wayback
                    4   Machine) (citation omitted); United States ex rel. Hong v. Newport Sensors, Inc., No. 13-cv-1164-
                    5   JLS (JPRx), 2016 WL 8929246, at *3 (C.D. Cal. May 19, 2016) (“district courts in this circuit have
                    6   routinely taken judicial notice of content from the Internet Archive's Wayback Machine pursuant
                    7   to this rule, as we do here”) (collecting cases).; UL LLC v. Space Chariot Inc., 250 F. Supp. 3d 596,
                    8   604 n.2 (C.D. Cal. 2017) (collecting cases). Exhibits A-G are historical versions of Plaid’s Privacy
                    9   Policy available on the Wayback Machine at the specific URLS noted above and are properly
                   10   subject to judicial notice under this established precedent. Moreover, Plaintiffs’ CAC directly
                   11   quotes from Plaid’s 2016 Privacy Policy and pulled this document from the WayBack Machine.
                   12   CAC ¶ 90, n.70. Plaintiffs can hardly object to the authenticity or provenance of a website on
                   13   which they base their own allegations. Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005)(a
                   14   court must consider documents not attached to a pleading if they are incorporated by reference);
                   15   Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998) (courts may consider documents on which
                   16   the complaint “necessarily relies.”).
                   17               As noted in the Somvichian Declaration in support of this Request, Exhibits A-G were in
                   18   place when Plaintiffs allegedly linked their payment apps to their financial institutions and contain
                   19   materially the same disclosures as the current Privacy Policy.
                   20   III.        CONCLUSION
                   21               For the foregoing reasons, Plaid respectfully requests that the Court take judicial notice
                   22   Exhibits A-G to the Somvichian Declaration.
                   23
                        Dated: December 11, 2020                                COOLEY LLP
                   24

                   25
                                                                                By: /s/ Whitty Somvichian
                   26                                                               Whitty Somvichian
                   27                                                           Attorneys for Defendant Plaid Inc.
                   28   239552317
COOLEY LLP
ATTORNEYS AT LAW                                                                         RJN ISO REPLY ISO MOT. TO DISMISS PLS’
 SAN FRANCISCO                                                              3                CONSOLIDATED AMENDED COMPLAINT
                                                                                                            4:20-CV-3056-DMR
